Citation Nr: 1430470	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to recognition of ALB, as a helpless child for the purposes of Department of Veterans Affairs benefits, on the basis of permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals from July 2006 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In these decisions the RO, in pertinent part denied recognition of ALB, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support and denied entitlement to individual unemployability.

This claim was previously before the Board in July 2013 at which time the case was remanded for additional development.  The Board notes that the helpless child claim was remanded so that the RO could issue a statement of the case.  It was further noted that a July 2012 was the rating decision was on appeal with respect to that matter.  However, review of the record shows that after the RO previously  denied this claim in July 2006, the Veteran filed a notice of disagreement in January 2007, and after being issued a statement of the case in June 2008, submitted a timely VA Form 9 in July 2008.  Therefore, the July 2006 rating decision is actually the decision on appeal with respect to the helpless child matter.

The Board also remanded the TDIU claim in July 2013 so that the Veteran could attend another Board hearing since the transcript from a previous Board hearing was indecipherable.  The Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing in January 2014.  

At the time of the hearing the Veteran submitted additional evidence with a waiver of Regional Office jurisdiction.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the record shows that ALB was permanently incapable of self-support by reason of mental defects prior to reaching age 18.


CONCLUSION OF LAW

The criteria for recognition of ALB as a helpless child on the basis of permanent incapacity for self-support have been met. 38 U.S.C.A. §§ 101(4)(A), 104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.356 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The term "child" of the Veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the VA. 38 U.S.C.A. §§ 101(4)(A), 104(a) (West 2002); 38 C.F.R. § 3.57 (2013).

For helpless child status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect before the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not controlling.  Principal factors for consideration are:

(1) The fact that a claimant is earning his own support is prima facie evidence that he is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

38 C.F.R. § 3.356  (2013).

The record shows that the Veteran's son, ALB, was born in June 1985; thus he attained the age of 18 in June 2003.  The Veteran submitted lay statements in support of his claim dated in March 2011 from two individuals attesting to the fact that ALB had been considered mentally disabled by SSA since age 5 and that his parents continued to care for him as their dependent.

A medical statement from a physician also was submitted in April 2011 noting that ALB was "permanently disabled due to mild mental retardation and a schizoid personality disorder."  It was also noted that ALB had hypertension and a generalized seizure disorder.

The Veteran contends, however, that ALB was permanently disabled prior to reaching age 18.  In statements and testimony he has indicated that his son hit his head and was knocked unconscious as a child and was never the same.  The Veteran asserts that ALB is not capable of employment and does not make good decisions and notes that he has been diagnosed with schizophrenia.

The records show that ALB was eligible for Social Security Administration (SSA) benefits since 1993.  Records in the file also show that ALB was given a special education plan for the years 1996 to 1997.  A May 1997 Individual Education Program report notes that ALB was 11 years old and was testing within the moderately intellectually disabled range.  He was completing academic work and reading at a first grade level.

A February 1999 private psychiatric treatment record shows that ALB would get angry easily and had threatened to kill himself.  He also washed his hands a lot.  ALB's mother reported that he had had frequent angry outbursts in the past 10 months and had threatened to kill her with a gun and to kill himself.  A few times his mother had to pick him up from school when he would not calm down.  It was noted that ALB had a history of a fall and losing consciousness.  Academically he had been working below grade level.  He had been diagnosed with attention deficit and hyperactivity disorder (ADHD) since age 6 and reported that he had been sad since age 13.  He was given an Axis I diagnosis of depressive disorder and Axis II diagnosis of ADHD.  

An August 2001 private psychiatric treatment record notes that ALB reportedly went into an uncontrolled rage in July 2001 and the police were called as there was a fear that he would become violent.  Treatment records from 2002 to 2003 show an improvement in ALB's symptoms.

After ALB turned 18 in June 2003, a February 2004 private treatment record notes that he was seen for a crisis intervention after he reported that he had been hearing voices telling him to harm himself or others.  He also had some anger outbursts.  He had been suspended from school according to his mother for "talking back."  It was determined that ALB should be transferred to inpatient treatment, as he appeared to pose a risk to self or others as evidenced by command auditory hallucinations.  

A February 2004 hospital admission record shows that ALB reported that he heard "the devil's voice in his head telling him to hurt himself or others."  ALB further noted that "he had heard voices for a long time although he'd not told anyone."  Later in the report it was noted that ALB could not give an exact account of when the hallucinations started.  It was noted that ALB had a remote history of head injury with loss of consciousness for a few seconds about 10 to 12 years ago.  There were no further neurological consequences.  ALB's mother further noted that he had been developmentally delayed, walking at age 2 and speaking at age 4.  The Axis I diagnosis was attention-deficit hyperactivity disorder, combined type; and psychosis, not otherwise specified.  He also had an Axis III diagnosis of history of head injury due to fall with loss of consciousness without any neurological sequelae.

Resolving all doubt in the Veteran's favor, the Board finds that ALB became permanently incapable of self-support by reason of mental defect before the date of attaining the age of 18 years.  Specifically the record shows that ALB has been eligible for SSA benefits since April 1993, was functioning within the moderately intellectually disabled range at age 11, at which time he was functioning at a first grade level academically, that he received psychiatric treatment from 1999 through 2003 and was shown to have episodes of angry outburst and threats to harm self or others, and was diagnosed with depressive disorder and attention-deficit hyperactivity disorder, and that when he was diagnosed with psychosis in 2004 (after he had turned 18) he reported that he had been hearing voices for a long time prior to that.  The Veteran also has submitted competent and credible statements and testimony that ALB has been incapable of obtaining employment.  Based on these findings, the record shows that ALB was permanently incapable of self-support by reason of mental defects.  

Thus, ALB meets the criteria for being permanently incapable self-support prior to the age 18 and the Veteran's claim is granted.  38 C.F.R. §§ 3.102, 3.356 (2013).


ORDER

Entitlement to recognition of ALB, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support is granted.


REMAND

The Veteran only has one service-connected disability of bronchial asthma rated as 60 percent disabling, effective February 18, 2005.  Thus, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  He testified that he stopped working in 2009, had a history of working in manual labor type jobs, and had a 12th grade education.  He further stated that his asthma prevented him from working because he would get fatigued and the medications he was taking to treat the asthma also interfered with his ability to work.  In addition he noted that he was receiving SSA disability benefits, in part, due to his asthma.

A medical opinion regarding the Veteran's employability as a result of his asthma has not been obtained.  This should be remedied on remand.

Also, the issue of entitlement to service connection for a psychiatric disorder to include depression and posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Specifically the Veteran testified that he was going to submit a service connection claim for PTSD and that he had been having some depression related to his asthma.  As the issue of service connection for a psychiatric disability could affect the issue of whether the Veteran is unemployable as a result of service-connected disability, the service connection claim for a psychiatric disorder should be adjudicated prior to offering the Veteran a medical opinion regarding the status of his employability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's service connection claim for a psychiatric disorder, to include depression and PTSD, to include as secondary to his service-connected bronchial asthma disability.  If the claim is denied, provide the Veteran with notice of his appellate rights.  Upon receipt of a timely notice of disagreement, if any, furnish the Veteran a statement of the case.  If the Veteran files a timely substantive appeal, certify the issue for appellate review.

2.  Make arrangements to obtain treatment records from Lake City, Florida and Dublin, Georgia VAMCs for the Veteran's bronchial asthma.

3.  Thereafter, provide for a VA medical examination and opinion to determine whether the Veteran's service-connected disability(ies) render him incapable of obtaining and maintaining substantially gainful employment versus employment that was just marginal in comparison.

It therefore is essential the designated examiner have opportunity to review the evidence in the claims file, including a complete copy of this decision and remand. Specifically, the examiner should review all relevant VA treatment records in the file dated from 2009 to present, including November 2009 and July 2011 VA examination reports, and SSA records.

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Ensure the examiner's opinions are responsive to the questions asked. If not, take corrective action. 38 C.F.R. § 4.2 .

5. Then readjudicate this remaining claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


